As to defendant Alexander A. Forman, judgment and order reversed on the law and the facts, with costs, and complaint dismissed, without costs. As to defendant Catherine Forman, judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $200, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: The finding of the jury as to the harboring of the dogs by the defendant Alexander A. Forman is, in our opinion, contrary to and against the weight of the evidence. We further are of the opinion that the damages are excessive. All concur, except Lewis and Dowling, JJ., who dissent as to defendant Alexander A. Forman and vote to reverse as to him on the facts only and grant a new trial unless plaintiff stipulates a reduction of the verdict to $200. (The judgment is for plaintiff in an action for damages for loss of services of plaintiff’s wife, injured by attack by vicious dogs. The order denies a motion for a new trial.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.